G. H. A. KUNST, Judge.
This claim is for payment for four tires and tubes delivered to respondent’s agent, L. S. McGee, at Shinnston, West Virginia, by claimant, October 10, 1941, under purchase order no. 1427. dated September 27, 1941.
The- invoice was sent to the office at Shinnston and not brought to the attention of respondent at Charleston, West Virginia, for payment. Because of the fiscal year ending on June 30, 1942, the requisition was cancelled on June 15, 1942, so that it would not be carried into the next year. Proof of the delivery of this material is established by the evidence of McGee, but was delayed by reason of his having left the employ of respondent.
Payment of the claim for $32.56 is recommended by respondent and approved by the attorney general and an award of thirty-two dollars and fifty-six cents ($32.56) is made to claimant.